DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel (USPG 2015/0036850, hereinafter referred to as Barthel) in view of Ortega (USPG 2002/0177999, hereinafter referred to as Ortega).

Regarding claims 1 and 14, Barthel discloses a hearing apparatus and method comprising: 
a receiving unit configured to obtain a first speech signal (paragraph 48, microphones for receiving speech input); 
a processor configured to provide of an electrical output signal based on the first speech signal (paragraph 48, SPU 3 for processing the speech input); and 
a receiver for providing an audio output signal based on the electrical output signal (paragraph 48, “The output signal from the signal processing facility 3 is transmitted to a loudspeaker or earpiece 4, which outputs an acoustic signal”).
Barthel fails to explicitly disclose, however, Ortega teaches wherein the hearing apparatus is configured to determine a first word count of the first speech signal, and update a total word count based on the first word count (paragraph 26, counting words spoken in the first speech signal; updating total word count is a process of counting).
Since Barthel and Ortega are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of word counting in a speech input.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 3 and 16, Barthel fails to explicitly disclose, however, Ortega teaches wherein the receiving unit is configured to obtain a second speech signal, and wherein the hearing apparatus is configured to determine a second word count of the second speech signal, and update the total word count based on the second word count (paragraph 26, counting words spoken in the first speech signal; updating total word count is a process of counting; the speech can includes speech of multiple users).
Since Barthel and Ortega are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of word counting in a speech input.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 4 and 17, Barthel fails to explicitly disclose, however, Ortega teaches wherein the hearing apparatus is configured to determine a first intelligibility parameter of the first speech signal, and wherein the hearing apparatus is configured to determine the first word count of the first speech signal based on the first intelligibility satisfying an intelligibility criterion (paragraph 30, “… if the correction increases the total number of words … it updates the total word count …”; mis-recognition of words indicates intelligibility problem).  
Since Barthel and Ortega are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of updating a total word count if correction due to misrecognition increases a total word count.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 5 and 18, Barthel further discloses wherein the hearing apparatus is configured to determine an identity of a person that is a source of the first speech signal (paragraphs 54 and 66, identify speaker of the sound source).  

Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Ortega, and further in view of Wang et al. (USPG 2017/0017394, hereinafter referred to as Wang).

Regarding claims 6 and 19, the modified Barthel fails to explicitly disclose, however, Wang teaches the hearing apparatus according to claim 5, wherein the hearing apparatus is configured to update the total word count by updating a first total word count associated with a first identity if the identity of the person is the first identity, or updating a second total word count associated with a second identity if the identity of the person is the second identity (Paragraph 56, “Each user table 501-502 also includes the word count for each user).  
Since the modified Barthel and Wang are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of keeping track of total number of words spoken by each user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 7-8 and 20-21, Barthel further discloses wherein the first identity is an identity of a user of the hearing apparatus (paragraphs 54 and 66, speaker of the sound source can be identified as the wearer of the hearing aid); wherein the second identify is an identity of a parent of the user (paragraphs 54 and 66, speaker of a second sound source can be a parent).  

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Ortega, and further in view of Maes (USPN 6088669, hereinafter referred to as Maes).

Regarding claims 9 and 22, the modified Barthel fails to explicitly disclose, however, Maes teaches wherein the hearing apparatus is configured to determine the identity of the person by: parameterizing the first speech signal into one or more voice parameters (process in figure 1, performing speaker identification by comparing features of received speech against stored model); comparing the one or more voice parameters with pre-stored voice parameters associated with different identities of persons (process in figure 1, performing speaker identification by comparing features of received speech against stored model); and establishing the identity of the person being the source of the first speech signal based on a result from the comparing (process in figure 1, performing speaker identification by comparing features of received speech against stored model).  
Since the modified Barthel and Maes are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying speaker by comparing characteristics of received speech against stored model.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Ortega, and further in view of Lunner et al. (USPG 2019/0014422, hereinafter referred to as Lunner).

Regarding claims 10-11 and 23-24, the modified Barthel fails to explicitly disclose, however, Lunner teaches wherein the receiving unit comprises a transceiver module configured to obtain the first speech signal from an external device (paragraph 136; AUX device in communication with the hearing aid device, sending and receiving audio data via transceiver); wherein the hearing apparatus further comprises the receiving unit is a part of the transceiver module (paragraph 136; AUX device in communication with the hearing aid device, sending and receiving audio data via transceiver).
Since the modified Barthel and Lunner are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of having an auxiliary device in communication with the hearing aid device, sending and receiving audio data via a transceiver.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Ortega, and further in view of Yamada et al. (USPG 2003/0158735, hereinafter referred to as Yamada).

Regarding claims 12 and 25, the modified Barthel fails to explicitly disclose, however, Yamada teaches wherein the hearing apparatus is configured to reset the total word count (paragraph 278, resetting word counter to 0).  
Since the modified Barthel and Yamada are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of resetting word counter to zero.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 2, 13, 15, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eddins et al. (USPN 9729994) teaches a hearing aid system capable of tracking sound source that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656